— In a matrimonial action, plaintiff wife appeals, *872as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Martin, J.), entered May 23, 1984, as failed to grant those branches of her motion which sought an impoundment of certain financial records and documents, appointment of a special referee to supervise discovery and inspection of documents, and an injunction enjoining defendant husband from taking possession of or disposing of documents pending the ultimate disposition of the action.
Order affirmed, insofar as appealed from, without costs or disbursements.
Special Term did not abuse its discretion in granting plaintiff only limited relief. We note that plaintiff remains free to seek to avail herself of any of the full panoply of sanctions provided for in CPLR 3126 if she believes the circumstances warrant a further request for relief as discovery proceeds. We simply hold that the specific order appealed from did not result from an abuse of discretion. Lazer, J. P., Gibbons, Thompson and Niehoff, JJ., concur.